Citation Nr: 0707794	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  05-19 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased disability rating for 
tinnitus, currently rated as 10 percent disabling.

2.  Entitlement to an increased disability rating for 
bilateral hearing loss, currently rated as 10 percent 
disabling.



REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from January 1972 to 
January 1975.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Denver, Colorado 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In a June 1975 rating decision, the 
RO granted service connection for bilateral hearing loss with 
tinnitus, and assigned a 0 percent, noncompensable disability 
rating.  In January 2004, the veteran filed a claim for an 
increased rating for hearing loss and tinnitus.  In a July 
2004 rating decision, the RO established bilateral hearing 
and tinnitus as two separate service-connected disabilities, 
and assigned ratings of 10 percent for each.  The veteran 
appealed the July 2004 rating decision, seeking ratings 
higher than 10 percent each for bilateral hearing loss and 
for tinnitus.

In March 2006, the veteran wrote that he wished to withdraw 
his appeal for an increased rating for tinnitus.

In January 2007, the veteran had a videoconference hearing 
before the undersigned Acting Veterans Law Judge.  The 
veteran indicated that he was considering filing a claim for 
service connection for an inner ear disorder, possibly 
including nerve damage.  The veteran provided testimony 
regarding that claim at the hearing.  As the veteran has not 
yet filed a claim on that issue, the issue has not been 
addressed by the RO, and the issue is not presently before 
the Board on appeal.




FINDINGS OF FACT

1.  The veteran had pending before the Board on appeal a 
claim for an increased rating for tinnitus.

2.  In March 2006, prior to the promulgation of a decision on 
his appeal, the veteran requested to withdraw his appeal for 
an increased rating for tinnitus.

3.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal for an 
increased rating for bilateral hearing loss.

4.  Audiometric testing shows variation in the severity of 
the veteran's bilateral hearing loss.  With the exception of 
wildly inconsistent hearing loss pathology shown in February 
and August 2005 that proved acute and transitory, the 
measurement of puretone threshold average has been no worse 
than 65 decibels in the right ear and 81 decibels in the left 
ear (December 2005 testing), while speech recognition ability 
has been shown to be no worse than 80 percent in the right 
ear and of 88 percent in the left ear (December 2003 and May 
2004 testing).  


CONCLUSIONS OF LAW

1.  The appellant's written request meets the criteria for 
withdrawal by the appellant of the substantive appeal as to 
the issue of an increased rating for tinnitus.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b) (2006).

2.  The criteria for a disability rating in excess of 10 
percent for bilateral hearing loss have not been met or 
approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. Part 4, §§ 4.2, 4.7, 4.10, 4.85, 4.86, Diagnostic 
Code 6100, Tables VI, VIa, and VII (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege a specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).

In March 2006, the veteran wrote that he wished to withdraw 
his appeal for a higher rating for tinnitus.  Thus, there is 
no remaining allegation of error of fact or law for appellate 
consideration, and the appeal is withdrawn.  Accordingly, the 
Board does not have jurisdiction to review the appeal, and it 
is dismissed.

Duties to Notify and Assist

The veteran's appeal for an increase rating for bilateral 
hearing loss remains before the Board.  That appeal is 
subject to the Veterans Claims Assistance Act of 2000 (VCAA), 
and implementing regulations, which together address VA's 
duties to notify and claimants in the development of evidence 
relevant to their claims for VA benefits.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  The Court has 
also indicated that the lack of full notice prior to the 
initial decision may be corrected, and any error as to when 
notice was provided may be harmless, if the veteran is 
provided a meaningful opportunity to participate in the 
processing of his claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

In this case, the RO issued the veteran VCAA notices in April 
2004 and August 2006.  Those notices informed the veteran of 
the type of information and evidence that was needed to 
substantiate claims for service connection and increased 
ratings, and to establish an effective date for granted 
benefits.  VA has conducted all appropriate development of 
evidence relevant to the claim on appeal, and has secured all 
available pertinent evidence.  The veteran has had a 
meaningful opportunity to participate in the processing of 
his claim.  The Board finds that VA has adequately fulfilled 
its duties under the VCAA.  To the extent that VA has failed 
to fulfill any duty to notify and assist the veteran, the 
Board finds such error to be harmless error that would not 
reasonably affect the outcome of the veteran's claim.




Rating for Hearing Loss

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  
38 C.F.R. § 4.10.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  The Court held in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994), that "[c]ompensation for service-
connected injury is limited to those claims which show 
present disability," and held: "Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."

Under the VA rating schedule, hearing impairment is evaluated 
based on audiological testing, including a puretone 
audiometry test and the Maryland CNC controlled speech 
discrimination test.  38 C.F.R. § 4.85.  The puretone 
threshold average is the average of the puretone thresholds, 
in decibels, at 1000, 2000, 3000 and 4000 Hertz, shown on a 
puretone audiometry test.  38 C.F.R. § 4.85.  To find the 
appropriate disability rating based on test results, the 
puretone threshold average for each ear is considered in 
combination with the percentage of speech discrimination to 
establish a hearing impairment level, labeled from I to XI.  
See 38 C.F.R. § 4.85, Table VI.  The hearing impairment 
levels of both ears are then considered together to establish 
a disability rating for the hearing loss.  See 38 C.F.R. 
§ 4.85, Table VII.  When the puretone threshold at each of 
the four frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 
decibels or more, the Roman numeral hearing impairment level 
is determined from either Table VI or Table VIa, whichever 
results in the higher numeral.  38 C.F.R. § 4.86(a).  Tables 
VI, VIa, and VII are reproduced below.

TABLE VI
Numeric Designation of Hearing Impairment
Based on Puretone Threshold Average and Speech Discrimination

Percentage of 
Discrimination		Puretone Threshold Average

0-41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-
100
I
I
I
II
II
II
III
III
IV
84-
90
II
II
II
III
III
III
IV
IV
IV
76-
82
III
III
IV
IV
IV
V
V
V
V
68-
74
IV
IV
V
V
VI
VI
VII
VII
VII
60-
66
V
V
VI
VI
VII
VII
VIII
VIII
VIII
52-
58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX
44-
50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X
36-
42
VIII
VIII
VIII
IX
IX
IX
X
X
X
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI


Table VIa
Numeric Designation of Hearing Impairment Based Only on
Puretone Threshold Average

Puretone Threshold Average
0-41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI




Table VII
Percentage Evaluations for Hearing Impairment

LEVEL OF HEARING
IN BETTER EAR
XI 
100
* 










X 
90 
80 









IX 
80 
70 
60 








VII
I 
70 
60 
50 
50 







VII 
60 
60 
50 
40 
40 






VI 
50 
50 
40 
40 
30 
30 





V 
40 
40 
40 
30 
30 
20 
20 




IV 
30 
30 
30 
20 
20 
20 
10 
10 



III 
20 
20 
20 
20 
20 
10 
10 
10 
0 


II 
10 
10 
10 
10 
10 
10 
10 
0 
0 
0 

I 
10 
10 
0 
0 
0 
0 
0 
0 
0 
0 
0 
 
XI
X
IX
VII
I
VII
VI
V
IV
III
II
I
					LEVEL OF HEARING IN POORER EAR

*  Entitled to special monthly compensation under 38 C.F.R. 
3.350. [64 FR 25206, May 11, 1999] 

Notes from VA outpatient audiology treatment from 2003 
forward show that the veteran has been seen regularly to test 
his hearing and to fit him for hearing aids.  On audiological 
evaluation in December 2003, puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
65
70
80
LEFT
30
45
75
80
80

The puretone threshold average was 64 decibels in the right 
ear and 70 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 80 percent in the 
right ear and of 88 percent in the left ear.  The hearing 
impairment levels were IV in the right ear and III in the 
left ear.  The test results were consistent with a 10 percent 
rating.

On audiological evaluation in May 2004, puretone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
65
70
80
LEFT
30
40
75
80
80

The puretone threshold average was 64 decibels in the right 
ear and 69 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 80 percent in the 
right ear and of 88 percent in the left ear.  The hearing 
impairment levels were IV in the right ear and III in the 
left ear.  The test results were consistent with a 10 percent 
rating.

In December 2004, the veteran reported a drastic worsening of 
his hearing over the preceding several months.  On 
audiological evaluation in February 2005, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
90
80
90
110
110+
LEFT
90
105
105

110+

The test report did not show any puretone threshold for 3000 
Hertz in the left ear.  The puretone threshold average was 98 
decibels in the right ear and 107 decibels in the left ear.  
Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.  
Under Table VI, the hearing impairment levels were III in the 
right ear and IV in the left ear.  Because the puretone 
threshold at all of the frequencies 1000, 2000, 3000, and 
4000 Hertz were 55 decibels or more, the hearing impairment 
level may be determined from either Table VI or Table VIa, 
whichever results in the higher numeral.  Under Table VIa, 
the hearing impairment levels were X in the right ear and XI 
in the left ear.  The test results, under Table VIa, were 
consistent with a 90 percent rating.

The veteran underwent audiological testing in April 2005, but 
the report of the results was unclear and incomplete, with 
some results for the left ear at some frequencies not 
reported, and right ear results listed in their place.  On 
audiological evaluation in August 2005, puretone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
85
85
95
100
110
LEFT
80
65
100
100
100

The puretone threshold average was 98 decibels in the right 
ear and 91 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 96 percent in the 
right ear and of 96 percent in the left ear.  The hearing 
impairment levels were III in the right ear and III in the 
left ear under Table VI, and X in the right ear and IX in the 
left ear under Table VIa.  The test results were consistent 
with a 70 percent rating.

On audiological evaluation in December 2005, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
60
80
75
LEFT
40
50
85
90
100

The puretone threshold average was 65 decibels in the right 
ear and 81 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 96 percent in the 
right ear and of 96 percent in the left ear.  The hearing 
impairment levels were II in the right ear and II in the left 
ear.  The test results were consistent with a 0 percent 
rating.

In a March 2006 statement, the veteran wrote that his hearing 
varied, and was better on some days and worse on others.  He 
indicated that he wanted to get hearing aids that he could 
adjust up or down as needed.  The veteran's wife wrote in 
March 2006 that the veteran's hearing was very poor, and that 
he could not hear children's speech, the telephone ringing, 
or many other sounds.

In June 2006, audiological testing was attempted, but the 
examiner found that the results were inconsistent and 
unreliable, and that the testing could not be completed.  The 
results of auditory brainstem response (ABR) testing 
performed at that time were within normal limits, and were 
not indicative of cochlear pathology.  An MRI of the 
veteran's brain performed in November 2006 did not show any 
mass, bleeding, infarction, or demyelination.  The examiner 
indicated that there were no findings that explained the 
veteran's left ear pain or his hearing loss.

In the January 2007 hearing, the veteran noted that the 
testing of his hearing produced varying results.  He reported 
that he also perceived his hearing loss as variable.  He 
stated that his difficulty hearing seemed worse on some days 
than on others, and that he occasionally found that he could 
hear much better than he could most of the time.  The 
veteran's wife testified that the veteran's hearing had 
worsened over time, and that he reported having constant 
earache.

The veteran has reported drastic worsening of his hearing 
from late 2004 forward.  He has reported that his hearing 
ability varies, and test results do show significant 
variation.  Testing on two occasions in 2005 showed hearing 
loss consistent with at least a 70 percent rating, while the 
most current test in December 2005 showed hearing loss 
consistent with a noncompensable rating.  Overall, however, 
the Board finds that the veteran's hearing loss is more 
consistent with the currently assigned 10 percent disability 
evaluation.  With the exception of the hearing loss test 
results shown in February and August 2005, the measurement of 
the veteran's puretone threshold average has been no worse 
than 65 decibels in the right ear and 81 decibels in the left 
ear (December 2005 testing), while speech recognition ability 
has been shown to be no worse than 80 percent in the right 
ear and of 88 percent in the left ear (December 2003 and May 
2004 testing).  These results more nearly approximate the 
pathology required for a 10 percent rating (i.e., levels III 
and IV, 38 C.F.R. § 4.85, Tables VI and VII).  

In this determination, the Board has duly considered the 
results of the February 2005 and August 2005 VA audiological 
tests, but find that these results were wildly inconsistent 
with the overall pattern of hearing loss in the record.  The 
record further reflects that these wildly inconsistent 
measurement of hearing loss in those tests also proved to be 
acute and transitory given the fact that by the time of the 
December 2005 audiology examination, the measurement of the 
veteran's hearing acuity were more on par with the prior 2003 
and 2004 examination results, rating-wise.  Moreover, the 
Board takes notice that the veteran's speech recognition 
measurements have actually improved since he filed the 
current claim, and have consistently been in the 96 percent 
range or better, bilaterally, since February 2005.  These 
results are again more consistent with the overall pattern of 
the measurement of the veteran's hearing acuity, and 
substantiate that his hearing loss disability is more 
accurately measured as 10 percent disabling.  

The Board is cognizant of, and indeed, sympathetic to the 
veteran's argument pertaining to the difficulties he has 
experienced associated with his hearing loss, particularly 
with respect to the fluctuations in hearing acuity that he 
alleges.  For purposes of rating disabilities which arise out 
of a service connected hearing loss, however, the Board is 
restricted to a mechanical application of the rating schedule 
to the numeric values found.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  Based upon current findings and on the 
review of the entire evidence in the veteran's claims folder, 
the Board finds that the veteran's hearing loss does not 
approach the level required for the assignment of a 
disability evaluation in excess of the currently assigned 10 
percent.  In view of the evidence of record, the provisions 
of 38 C.F.R. §§ 4.3 and 4.7 (2006) are not for application.  
The preponderance of the evidence is against the grant of an 
increased rating, and the veteran's claim, therefore, must be 
denied.


ORDER

The appeal for an increased rating for tinnitus is dismissed.

Entitlement to a disability evaluation in excess of 10 
percent for bilateral hearing loss is denied.




____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


